Case: 4:20-mj-07179-SPM
  case:  3:06-cr-00719-JccDoc.
                           Doc #: 14-1 Filed:
                               #: 806   Filed:06/j.3/08
                                               06/04/2038Page:
                                                          of 49.1pagetD
                                                                 of 1 PageID #: 32
                                                                        #: s437
IED's to commit the killing of U.S. nationals outside of the United States, or thc killing of any

officer or employee of the United States).

                                      Elcments of the Offensc

        Asto each ofthese Counts, to satisff its burdenofproof; thegovemmentmust.rtuUtirn#(

of the following elements beyond a reasonable doubt:

        Firsl,the defendants distributed by any means, information pertaining to, in whole or in part,

        the rnanufacture or use of an explosive, or destructive device; and

        Second, the defendant acted with the intent that the information be used for, or in furtherance

        of, an activity that constitutes a Federal crime of violence; namely the killing of a United

        States national outside the United States,     or the killing of any officer or employee of the

        United Statel

                        tr'irst Element - Distribution of the Manufacture or
                                Use of an Explosive, Destructive Device

       The first element that the govemment must prove beyond a reasonable doubt is that the

defendant distributed, by any means, information pertaining to, in whole or in part, the manufacture

or use of an explosive or destructive device.

                                             Dclinitions

       The terms used in the first element of this charge have the following meanings:

       "DistributC'means to "sell, issue, give, transfer, or otherwise dispose of'by any means.

       "Explosive" includes:

       gun powders, powders used for blasting, all forms of high explosives, blasting
                                                                                              materials,
       fuses (other than electric circuit breakers), detonators, and other detonating agentr, srokeless
       powders, other explosive or incendiary devices and any chemical .o.porrndr, mechanical
       mixture, or device that contains any oxidizing and combustible units, or other ingredients,
       in such proportions, quantities, or packing that ignition by fire, friction, concussion,
       percussion, or detonation of the compound, mixture, or device or any part thereofmay cause
       an explosion.

       "Destructive device" includes:


                                                  38
